 

EXHIBIT 10.22

PERFORMANCE-BASED PROFITS INTEREST PARTICIPATION RIGHT UNIT AGREEMENT

THIS AGREEMENT, dated as of          by, and among Lazard Ltd, a Bermuda
exempted company (the “Company”), Lazard Group LLC, a Delaware limited liability
company (“Lazard Group”), and             (the “Member”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

1.  Grant and Vesting of PIPR Interest.

(a)  Subject to the provisions of this Agreement, the provisions of the
Company’s 2018 Incentive Compensation Plan (the “Plan”) and the Amended and
Restated Operating Agreement of Lazard Group, as amended from time to time (the
“Operating Agreement”) (all capitalized terms used herein, to the extent not
defined, shall have the meaning set forth in the Operating Agreement, unless
otherwise specified), Lazard Group hereby grants to the Member, as of the date
set forth above (the “Grant Date”), a PIPR Interest issued on the date hereof as
          PIPR Units.

The PIPR Interest is an “Other Equity-Based Award” within the meaning of
Section 8 of the Plan.  These PIPR Units are performance-based restricted
participation units, or PRPUs, and are Performance PIPRs for purposes of the
Operating Agreement.  Subject to the terms and conditions set forth in this
Agreement, the Member will earn (or be deemed to earn) a number of PIPR Units
that is between 0% and 100% of the number of PIPR Units subject to this
Agreement, such number of earned PIPR Units to be determined based on the
achievement of the performance goals set forth on Appendix A (the “Performance
Conditions”).

(b)  Subject to the terms and conditions of this Agreement and to the provisions
of the Plan, each PIPR Unit shall vest and, subject to the Operating Agreement,
no longer be subject to forfeiture, upon the date on which all of the following
conditions have been satisfied:

(i) such PIPR Unit has become an Equitized PIPR Unit (such date, as applicable
to the relevant PIPR Unit, the “Equitization Date”);

(ii) the Member has remained in continuous service to the Company or any of its
Affiliates until             (such condition, the “Service Condition”); and

(iii) the Committee (as defined in the Plan) concludes that during the period
beginning on         and ending on                         (the “Performance
Period”), the Company has achieved the Performance Conditions and specifies the
level at which the PIPR Units shall vest, based on the scoring, adjustment and
weighting provisions set forth in Appendix A; provided, however, that the
Committee, in its sole discretion, may interpret the goals and scoring set forth
in Appendix A as it deems necessary or appropriate (including, without
limitation, to the extent necessary to

 

--------------------------------------------------------------------------------

 

address extraordinary events or circumstances).  The ultimate score achieved
based on Appendix A (which may range from 0.0 to 2.0) will be multiplied by
       PIPR Units (the “Target PIPR Units”) in order to determine the number of
PIPR Units, if any, that may vest upon satisfaction of the Service
Condition.  Furthermore, the Committee shall determine, following the end of
each fiscal year, during the Performance Period and in accordance with the
methodology described in the first sentence of this Section 1(b)(iii), the
extent to which the Company has achieved the Performance Conditions with respect
to such fiscal year and, in the event that the Performance Conditions in that
year have been achieved at the target level (i.e., the 1.0 level) or above, the
Performance Conditions will be deemed satisfied with respect to twenty-five
percent (25%) of the Target PIPR Units (any such PIPR Units that are earned in
accordance with this sentence, the “Fiscal Year PIPR Units”). Any Fiscal Year
PIPR Units will vest upon satisfaction (or deemed satisfaction) of the Service
Condition and the occurrence of the relevant Equitization Date on or before the
fifth anniversary of the date of grant (such date, the “Final Equitization
Date”) in accordance with Section 1(b)(i), 1(b)(ii), 1(c), 1(d) or 1(e).  In the
event that the Committee makes any conclusion regarding the achievement of the
Performance Conditions for the full Performance Period (or, in the case of
Section 1(c)(i) or 1(e)(i), for a portion thereof), then any Fiscal Year PIPR
Units will be applied to reduce the number of PIPR Units that would otherwise be
earned in accordance with this Agreement.

The date that both the Performance Condition and the Service Condition have been
satisfied with respect to an Unvested Award (as defined below) is referred to
herein as the “Vesting Date”, and an Unvested PIPR Unit or any Share (as defined
in the Plan) that the Member receives in exchange for an Equitized PIPR Unit
pursuant to Section 4 or receives pursuant to Section 10(a) (each such Share, a
“Restricted Share”) that is outstanding prior to the Vesting Date is referred to
as an “Unvested Award”.

Notwithstanding anything in this Agreement or in the Plan to the contrary,
except as provided in this Section 1(b) and Section 1(e), the Member will
forfeit all Unvested Awards and all rights thereunder will terminate in the
event that the Member incurs a Termination of Employment (as defined in the
Plan) prior to the Vesting Date for any reason not set forth in Section 1(c),
which Termination of Employment and forfeiture shall be deemed to occur on the
date that the Member provides notice of termination to the Company, in the case
of a resignation by the Member, or on the Date of Termination (as defined in
Appendix B), in the case of Termination of Employment by the Company.  In
addition, all Unvested Awards, but excluding any Fiscal Year PIPR Units (or any
Restricted Shares received in exchange for Fiscal Year PIPR Units), shall be
forfeited by the Member to the extent that, following the last day of the
Performance Period (or such earlier date as specified in Section 1(c)(i) or
1(e)(i)), the Performance Conditions with respect to such Unvested Awards have
not been satisfied.  The Member’s PIPR Capital with respect to a PIPR Unit that
has been forfeited, canceled or terminated shall be treated as provided in
Section 4.03(c)(iv) of the Operating Agreement.

(c)  (i) Except as set forth in Section 1(e), in the event that the Member
incurs a Termination of Employment prior to the Vesting Date due to (A) the
Member’s Disability (as defined in the Plan), (B) the Member’s death or (C) a
Termination of Employment by the Company other than for Cause, the Member shall
no longer be required to remain in continuous service to satisfy the Service
Condition and the Unvested Awards shall no longer be subject to the Performance
Conditions, but (other than in the case of death) the Unvested Awards shall

-2-

 

--------------------------------------------------------------------------------

 

remain outstanding and subject to forfeiture pursuant to Section 1(d) through
the Vesting Date (for the avoidance of doubt, each PIPR Unit will remain
outstanding subject to the occurrence of the relevant Equitization Date on or
before the Final Equitization Date), and (other than in the case of death) will
be subject to forfeiture pursuant to Section 1(d) through the Vesting
Date);  provided that the Performance Conditions shall be deemed satisfied with
respect to the Unvested Awards based on (1) the actual performance level during
the period beginning on the first day of the Performance Period and ending on
the last day of the most recent fiscal quarter preceding the Date of Termination
(or, if the Date of Termination occurs more than halfway through a fiscal
quarter, the last day of such current fiscal quarter), as determined by the
Committee, and (2) deemed performance at the target level for the period
beginning on the first day of the following fiscal quarter through the last day
of the Performance Period.  

(ii) Except as set forth in Section 1(e), in the event that the Member incurs a
Termination of Employment prior to the Vesting Date due to the Member’s
Retirement (as defined below), the Member shall no longer be required to remain
in continuous service to satisfy the Service Condition, but the Unvested Awards
shall remain outstanding and subject to forfeiture pursuant to Section 1(d)
through the Vesting Date (for the avoidance of doubt, each PIPR Unit will remain
outstanding subject to the occurrence of the relevant Equitization Date on or
before the Final Equitization Date, and will be subject to forfeiture pursuant
to Section 1(d) through the Vesting Date) and, except for any Fiscal Year PIPR
Units (or Restricted Shares received in exchange for Fiscal Year PIPR Units),
shall remain subject to the Performance Conditions. Such Unvested Awards
(excluding Fiscal Year PIPR Units or any Restricted Shares received in exchange
for Fiscal Year PIPR Units) shall vest at the level determined by the Committee
following the last day of the Performance Period, based on actual performance
during the Performance Period. For purposes of this Agreement, “Retirement”
shall mean that the Member voluntarily incurs a Termination of Employment on or
after the date on which the Member meets all of the requirements of the
retirement policy applicable to equity awards granted under the Plan, as in
effect from time to time.

(d)   Notwithstanding anything to the contrary in this Agreement, in the event
that the Member incurs a Termination of Employment by the Company other than for
Cause or a Termination of Employment due to Retirement in accordance with
Section 1(c)(ii), in either case, prior to a Change in Control (as defined in
the Plan), the Unvested Awards shall be treated as provided in Section 1(c)(i)
or Section 1(c)(ii), as applicable, only if the Member (or the Member’s estate,
if applicable) signs a customary release of claims in favor of the Company and
its Affiliates that is acceptable to the Company, and such release becomes
effective and irrevocable on or before the 65th day following the Member’s
Termination of Employment.  In the event the Member (or the Member’s estate, if
applicable) does not sign such release or revokes such release before it becomes
effective, the Member shall forfeit all rights to any Unvested Awards.  In the
event that, prior to a Change in Control or prior to a Termination of Employment
(including by reason of Retirement in accordance with Section 1(c)(ii))
following a Change in Control, as applicable, the Member violates any of the
restrictive covenants set forth in Appendix B, which are incorporated herein by
reference (the “Restrictive Covenants”), all outstanding Unvested Awards
(including Fiscal Year PIPR Units (and Restricted Shares received in exchange
for Fiscal Year PIPR Units)) shall be forfeited and canceled.  For the avoidance
of doubt, in no event shall a violation of the Restrictive Covenants following a
Termination of Employment serve as a basis for forfeiture of Unvested Awards
from and after a Change in

-3-

 

--------------------------------------------------------------------------------

 

Control.  Notwithstanding that certain Restrictive Covenants apply for only a
limited period following Termination of Employment, in the event that the Member
incurs a Termination of Employment by reason of Retirement, the Member will
forfeit any outstanding Unvested Awards if the Member does not comply with all
of the Restrictive Covenants until the Vesting Date.

(e)  (i) Notwithstanding any provision of this Agreement to the contrary, in the
event of a Change in Control that occurs prior to the end of the Performance
Period (without regard to whether the Member’s Retirement has occurred on or
prior to the date of such Change in Control), the Performance Conditions shall
no longer apply and, instead, shall be deemed to have been satisfied as of
immediately prior to the Change in Control at the greater of (A) the target
level and (B) the actual performance level achieved during the period beginning
at the start of the Performance Period and ending on the date of such Change in
Control, as determined by the Committee prior to the Change in Control with any
necessary exercise of discretion determined by the Committee prior to the Change
in Control (the greater of (A) and (B), the “Deemed Performance Level”).  Upon a
Change in Control, an Equitized PIPR Unit or a Restricted Share may be converted
into an award in respect of stock of, or other equity interests in, the acquirer
(or one of its affiliates) based on the value of such Unvested Award (in the
case of an Equitized PIPR Unit that is in Parity, which value shall be
determined as if exchanged for a Share on a one-for-one basis) at the time of
such Change in Control and, following conversion, any such award will be
considered an Unvested Award to the extent provided in this Agreement.  A
Non-Equitized PIPR Unit outstanding as of a Change in Control may either (i)
remain outstanding or (ii) be converted into replacement awards in accordance
with Section 10(a) of this Agreement and Section 4.03(c)(iv) of the Operating
Agreement in respect of stock of, or other equity interests in, the acquirer (or
one of its affiliates).  Except as otherwise provided in this Section 1(e)(i)
and Section 1(e)(ii), following a Change in Control, the Unvested Awards shall
remain subject to the Service Condition; provided, however, that in the event
that the Member incurs a Termination of Employment upon or following a Change in
Control but prior to the Vesting Date under any of the circumstances described
in Section 1(c), the Service Condition shall be deemed to have been satisfied
immediately upon such Termination of Employment, and the date of such
Termination of Employment shall be deemed to be the Vesting Date for purposes of
such Unvested Awards (and any related Unvested Dividend Amount (as defined in
Section 6 of this Agreement)).  Furthermore, in the event that the Member incurs
a Termination of Employment under any of the circumstances described in Section
1(c) prior to the Vesting Date and prior to a Change in Control, upon a Change
in Control, the date of the Change in Control shall be deemed to be the Vesting
Date for purposes of any Unvested Awards (and any related Unvested Dividend
Amount).  Notwithstanding the forgoing, solely to the extent required to avoid
taxation and penalties under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”),  the Unvested Awards (and any related Unvested Dividend
Amount) shall be settled no later than March 15th of the calendar year (or, if
applicable, two and one-half months after the end of the applicable service
recipient’s fiscal year) following the later of (i) the calendar year (or fiscal
year, as applicable) in which the Change in Control occurs and (ii) the calendar
year (or fiscal year, as applicable) in which the Unvested Awards (and any
related Unvested Dividend Amount) are no longer subject to a “substantial risk
of forfeiture” within the meaning of Section 409A of the Code.  In the event of
settlement of any Unvested Awards (and any related Unvested Dividend Amount)
prior to the Vesting Date (or deemed Vesting Date) in accordance with the
immediately preceding sentence, a portion of the Shares (or acquirer shares) may
be sold pursuant to Section 1(e)(iv) below, and the remainder of the Unvested
Award (and any related

-4-

 

--------------------------------------------------------------------------------

 

Unvested Dividend Amount) will remain forfeitable until the Vesting Date (or
deemed Vesting Date).

(ii) Notwithstanding any other provision of this Agreement, in the event of a
Change in Control prior to the Vesting Date, unless (A) either (1) the Unvested
Awards remain outstanding following the Change in Control or (2) provision is
made in connection with the Change in Control for assumption of Unvested Awards
or substitution of such Unvested Awards for new awards covering equity interests
in a successor entity, with appropriate adjustments to the number of Unvested
Awards, as determined by the Committee (as defined in the Plan) in accordance
with Section 1(e)(i) of this Agreement and Section 4.03(c)(iv) of the Operating
Agreement, prior to the Change in Control pursuant to Section 3(b)(ii) of the
Plan and (B) the material terms and conditions of such Unvested Awards as in
effect immediately prior to the Change in Control are preserved following the
Change in Control (including, without limitation, with respect to the vesting
schedule, the intrinsic value of the Unvested Awards (or similar potential fair
value in accordance with Section 10(a) of this Agreement and Section 4.03(c)(iv)
of the Operating Agreement, in the case of a Non-Equitized PIPR Unit) and
transferability of the Unvested Awards (and interests into which the Unvested
Awards may be converted or exchanged) prior to and following the Change in
Control), the Service Condition shall be deemed satisfied and the Performance
Conditions shall be deemed satisfied at the Deemed Performance Level immediately
upon such Change in Control, and the date of the Change in Control shall be
deemed to be the Vesting Date for purposes of such Unvested Awards (and any
related Unvested Dividend Amount).

(iii) Notwithstanding Section 10(a) of the Plan, except as set forth in Section
1(e)(ii), in the event that the Member incurs a Termination of Employment upon
or following a Change in Control but prior to the Vesting Date, under any
circumstances other than those described in Section 1(c) or this Section 1(e)
(including a voluntary resignation if the individual is not retirement eligible
(in accordance with the Company’s policies as in effect prior to the Change in
Control) or a termination for Cause), then any outstanding Unvested Awards shall
be immediately forfeited.

(iv) To the extent that the conversion, assumption or substitution of the PIPR
Units in connection with a Change in Control would result in the Member
incurring tax liability with respect to such PIPR Units, subject to applicable
law and any policies of the Company or any successor that impose trading
restrictions (such as blackout periods), the Member shall be permitted to sell
the number of Shares (or acquirer shares) subject to the replacement award that
the Company determines to be necessary to satisfy the Member’s tax liability
incurred in connection with such exchange.  Any such Shares (or acquirer shares)
that the Member is entitled to sell pursuant to this Section 1(e)(iv) will no
longer be considered Unvested Awards.

2.  Capital.

(a)  Capital Contribution.  Each Member of Lazard Group has made or shall be
required to make an initial capital contribution to Lazard Group.  In the event
that the Member fails to make the required capital contribution prior to the
date specified by Lazard Group, the PIPR Units will be immediately forfeited and
the Member will have no further rights pursuant to this Agreement.

-5-

 

--------------------------------------------------------------------------------

 

(b)  PIPR Capital Accounts.

(i) On the Grant Date, the Member’s initial PIPR Capital Account shall have a
balance of zero, provided that in the event that the Member has made a capital
contribution to Lazard Group pursuant to Section 2(a) above, then the Member’s
initial PIPR Capital Account balance shall equal the amount of such
contribution.  The Member shall not be entitled to withdraw or otherwise receive
any distributions in respect of, or any return on, any PIPR Capital except as
provided in the Operating Agreement.

(ii) Certain adjustments to the Member’s PIPR Capital Account shall be handled
in the manner specified in Section 5.04 of the Operating Agreement (the date of
any such adjustment, a “Revaluation Date”).

3.  Achievement of Equitizing Target Capital.

Upon any Revaluation Date, PIPR Units shall become Equitized PIPR Units subject
to the conditions set forth in the Operating Agreement.  Except as otherwise set
forth in this Agreement, any Non-Equitized PIPR Unit that does not become an
Equitized PIPR Unit on such Revaluation Date shall remain outstanding and shall
be eligible to become an Equitized PIPR Unit on each subsequent Revaluation Date
in accordance with the Operating Agreement; provided that any such Non-Equitized
PIPR Unit that has not become an Equitized PIPR Unit on or prior to the Final
Equitization Date shall be automatically forfeited.  For the avoidance of doubt,
from and after the relevant Equitization Date, the Equitized PIPR Units shall
remain Unvested Awards until the Vesting Date.  

4.  Exchange of Equitized PIPR Units for Shares.

(a)  As of the Vesting Date, the Member shall have the right to exchange all of
the Member’s Equitized PIPR Units that are Exchangeable PIPR Units for Shares at
such times, on the terms, and subject to the conditions set forth in
Section 7.03 of the Operating Agreement; provided that, notwithstanding anything
in Section 7.03(a) of the Operating Agreement to the contrary, in no event shall
Lazard Group be permitted to defer an exchange of the Member’s Exchangeable PIPR
Units if the Member is an “officer” within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b)  The Committee shall have the right to require the exchange of any or all
Equitized PIPR Units that the Member has received pursuant to this Agreement for
Shares in accordance with Section 7.03 of the Operating Agreement.  In the event
that the Committee requires any such exchange prior to the Vesting Date, then
the Shares that the Member receives will be considered an Unvested Award until
the Vesting Date and will be subject to the forfeiture provisions in Section 1
of this Agreement.  Notwithstanding anything in this Agreement, the Plan or the
Operating Agreement to the contrary, in the event that the Committee requires an
exchange of Equitized PIPR Units for Shares, subject to Section 7.03(f) of the
Operating Agreement, applicable law and any Company policies that impose trading
restrictions (such as blackout periods), the Shares will be subject to the same
vesting conditions that were applicable to the Equitized PIPR Units; provided
that the Member shall be permitted to sell the number of Shares that the Company
determines to be necessary to satisfy the Member’s tax liability

-6-

 

--------------------------------------------------------------------------------

 

incurred with respect to such Shares and in connection with such exchange.  Any
such Shares that the Member is entitled to sell pursuant to this Section 4(b)
will no longer be considered Unvested Awards.

5.  Nontransferability.

(a)  Except as provided by the Committee, the PIPR Units shall not be
transferrable by the Member except as set forth in Section 7.02(c) of the
Operating Agreement, and the Restricted Shares shall not be transferable by the
Member by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise, except (i) upon the death of the Member, a transfer by operation of
law to the Member’s estate, direct descendants or spouse or (ii) to an affiliate
of the Company in exchange solely for affiliate equity interests.  In the event
of any transfer pursuant Section 7.02(c) of the Operating Agreement or any
transfer pursuant to the preceding clause (i) or (ii) of this Section 5(a), any
obligations of the Member to claim tax benefits or to refund amounts to the
Company or Lazard Group shall be binding upon the relevant Transferee.

(b)  Any Unvested Awards that are Shares shall be evidenced in such manner as
the Committee may deem appropriate, including book-entry registration or
issuance of one or more stock certificates.  Any certificate or book entry
credit delivered or entered in respect thereof pursuant to Section 4(b) of this
Agreement shall be registered in the name of the Member and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable thereto, substantially in the following form:

“The transferability of this certificate (if certificated) and the shares of
stock represented hereby is subject to the terms and conditions (including
forfeiture) of the Lazard Ltd 2018 Incentive Compensation Plan, the Amended and
Restated Operating Agreement of Lazard Group LLC and an Award Agreement, as well
as the terms and conditions of applicable law.  Copies of such Plan, Operating
Agreement and Award Agreement are on file at the offices of Lazard Ltd.”

The Committee is likely to require that the certificates or book entry credits
evidencing title of the Restricted Shares be held in custody by the escrow agent
(if any) that is designated by the Company (the “Designated Escrow Agent” which,
in the absence of any such designation, shall mean the Company) until the
restrictions thereon shall have lapsed and that, as a condition of receiving the
Restricted Shares, the Member shall have delivered to the Company a stock power,
endorsed in blank, relating to such Restricted Shares.  If and when the Vesting
Date occurs with respect to the Restricted Shares or the Restricted Shares
otherwise become vested in accordance with Section 1(c)(i) or 1(e), provided
that the Restricted Shares have not been forfeited pursuant to Section 1(b),
1(d) or 1(e)(iii), the legend set forth above shall be removed from the
certificates or book entry credits evidencing such Shares within 30 days
following such date.  Notwithstanding the foregoing, the Designated Escrow Agent
shall be entitled to hold the Restricted Shares until the Company shall have
received from the Member a duly executed Form W-9 and any other information or
completed forms the Company may reasonably require.

-7-

 

--------------------------------------------------------------------------------

 

6.  Allocations, Distributions and Dividends.

Allocations and distributions with respect to the PIPR Units (including tax
distributions) shall be handled in the manner specified in the Operating
Agreement.  In the case of any Restricted Shares, any dividends or other
distributions that are paid on such Restricted Shares prior to the Vesting Date
(whether payable in cash or in kind) will be held by the Designated Escrow Agent
and shall vest and be paid (less any taxes required to be withheld) at the time
the corresponding Restricted Shares vest (it being understood that the
provisions of this sentence shall not apply to any extraordinary dividends or
distributions, which are addressed in Section 9 of this Agreement and Section
3(c)(i) of the Plan).  In the event that any Restricted Shares are forfeited in
accordance with Section 1(b), 1(d) or 1(e)(iii), all dividends held by the
Designated Escrow Agent with respect to such Restricted Shares shall also be
forfeited.  The amount of any distributions credited under Section 6.03 of the
Operating Agreement to the Member’s PIPR Units prior to the Vesting Date and any
amounts that are held by the Designated Escrow Agent, are referred to herein as
“Unvested Dividend Amounts”.  Any such Unvested Dividend Amounts shall be
settled through a cash payment (less any prior tax distributions pursuant to
Section 6.02 of the Operating Agreement in respect of Unvested Dividend Amounts)
to the Member upon the Member’s satisfaction of the Service Condition and the
Performance Conditions applicable to the Unvested Awards to which such Unvested
Dividend Amounts relate.  Upon the forfeiture of an Unvested Award pursuant to
the terms of this Agreement, all Unvested Dividend Amounts (including the amount
of cash tax distributions previously paid pursuant to Section 6.02 of the
Operating Agreement) allocated to the Member’s forfeited PIPR Units and any
amounts that are held by the Designated Escrow Agent with respect to such
Unvested Award, shall also be forfeited.  The Member’s PIPR Capital that has
been forfeited, canceled or terminated shall be treated as provided in Section
4.03(c)(iv) of the Operating Agreement, as applicable.  From and after the
Vesting Date, the rights of the Member to receive distributions with respect to
any PIPR Unit shall be governed by the Operating Agreement, and the rights of
the Member to receive distributions with respect to the Shares shall be the same
as regular shareholders of the Company.

7.  Tax Distributions.

Tax distributions in respect of the PIPR Units shall be handled in the manner
specified in Section 6.02 of the Operating Agreement.  Notwithstanding anything
in Section 6.02 of the Operating Agreement, if the Member forfeits any Unvested
Awards because the Member is not permitted to retire pursuant to Section
1(c)(ii) above and resigns prior to the Vesting Date or is terminated by the
Company for Cause and if the Member is not entitled to a sufficient amount of
distributions pursuant to Section 6.02 or Section 6.03 of the Operating
Agreement, then, subject to the limitations set forth in Section 6.02 of the
Operating Agreement, Lazard Group shall be permitted to require the Member to
repay, and the Member agrees to repay and shall be obligated to repay, Lazard
Group the amount of such advance not later than 30 days following such
forfeiture.

 

8.  Section 83(b) Election.

The Member agrees that the Member will make a protective election to be taxed
immediately on the value of the PIPR Interest on the Grant Date; provided that
the Member shall

-8-

 

--------------------------------------------------------------------------------

 

have no liability to the Company if the Member fails to comply with this Section
8.  In order to do so, the Member must file an election with the Internal
Revenue Service pursuant to Section 83(b) of the Code, and the applicable
Treasury Regulations thereunder (a “Section 83(b) Election”) with respect to the
PIPR Interest within 30 days following the Grant Date.  The Member further
agrees that, in the event that the Member receives Restricted Shares pursuant to
Section 4(b) of this Agreement, the Member will make a Section 83(b) Election
with respect to such Restricted Shares within 30 days following the date the
Member receives such Restricted Shares.  The Member will provide a copy of each
such Section 83(b) Election to Lazard Group not later than ten (10) days after
filing the election with the Internal Revenue Service or other governmental
authority.

9.  Payment of Transfer Taxes, Fees and Other Expenses.

(a)  The Company agrees to pay, or to cause its applicable Affiliate to pay, any
and all original issue taxes and stock transfer taxes that may be imposed on the
delivery of any PIPR Units or Shares (including any Restricted Shares) pursuant
to this Agreement, together with any and all other fees and expenses necessarily
incurred by the Company or any of its Affiliates in connection therewith.  

(b)  If the Company, or its applicable Affiliate, pays any taxes (including any
related interest, penalties or additions to tax) in respect of PIPR Units or
Shares (including any Restricted Shares) on the Member’s behalf, (i) except if
the Member is an “executive officer” (within the meaning of Rule 3b-7 under the
Exchange Act), as may be required to comply with the Sarbanes-Oxley Act, if
requested by Lazard Group, the Member agrees to reimburse and shall reimburse
Lazard Group for such taxes within 30 days following the Company’s request or
(ii) if such taxes are paid by Lazard Group, Lazard Group may treat any such
taxes as an advance to the Member to be repaid by reducing the amount of
distributions that would otherwise be made to the Member under this Agreement
and the Operating Agreement; provided that the Member shall be treated as
receiving such distributions, unreduced by this Section 9, for all other
purposes of this Agreement and the Operating Agreement.  For the avoidance of
doubt, all determinations of the Managing Members in accordance with Section
5.05 of the Operating Agreement, the Tax Representative and Lazard Group in
accordance with Section 5.07 of the Operating Agreement shall be binding on the
Member and any Transferee.

(c)  Except as otherwise provided in Section 9(a), Section 9(b) and Section 13,
the Member shall be solely responsible for the payment of any taxes in respect
of PIPR Units or Shares (including any Restricted Shares) (including any related
interest, penalties or additions to tax) and shall hold the Company and its
Affiliates and their respective directors, officers and employees harmless from
any liability arising from the Member’s failure to comply with the foregoing
provisions of this Section 9(c).  

10.  Termination of Unvested Awards; Adjustment Provisions.

(a)  The Committee shall have the right to terminate any Non-Equitized PIPR
Units on the terms and subject to the conditions set forth in Section
4.03(c)(iv) of the Operating Agreement.  For purposes of Section 4.03(c)(iv) of
the Operating Agreement, “replacement awards” for the terminated Non-Equitized
PIPR Units shall constitute restricted stock units in

-9-

 

--------------------------------------------------------------------------------

 

respect of Shares (or acquirer shares) or Restricted Shares (or restricted stock
of an acquirer) or any other stock or cash-based Award (as defined in the Plan),
which in the case of replacement awards with respect to Unvested Awards would
have the same remaining vesting conditions as the applicable Non-Equitized PIPR
Units.

(b)  In the event of any extraordinary dividend or other extraordinary
distribution (whether in the form of cash, Shares, other securities or other
property), recapitalization, rights offering, stock split, reverse stock split,
split-up or spin-off or any other event that constitutes an “equity
restructuring” within the meaning of Topic 718 in the FASB Accounting Standards
Codification with respect to Shares, the Committee shall, in the manner
determined appropriate or desirable by the Committee, adjust any outstanding
PIPR Units.

11.  Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company or
Lazard Group.  The invalidity or enforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.  Nothing in this Agreement or the Plan shall confer upon the
Member any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company or any such
Affiliates to terminate the Member’s service at any time.  Until Shares are
actually delivered to the Member upon exchange of Equitized PIPR Units for
Shares, the Member shall not have any rights as a shareholder, except as
specifically provided herein.  

12.  Laws Applicable to Construction; Consent to Jurisdiction.

(a)  Notwithstanding anything in the Operating Agreement to the contrary, this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York (United States of America), without regard to principles of
conflict of laws that could cause the application of the law of any jurisdiction
other than the State of New York.  In addition to the terms and conditions set
forth in this Agreement and the Restrictive Covenants, the Unvested Awards are
subject to the terms and conditions of the Plan, which is hereby incorporated by
reference, and the PIPR Units are subject to the Operating Agreement, which is
hereby incorporated by reference.  By signing this Agreement, the Member agrees
to and is bound by the Plan, the Operating Agreement and the Restrictive
Covenants.

(b)  Notwithstanding anything in the Operating Agreement to the contrary,
subject to the provisions of Section 12(c), any controversy or claim between the
Member and the Company, Lazard Group or any of its or their Affiliates arising
out of or relating to or concerning the provisions of this Agreement or the Plan
shall be finally settled by arbitration in New York City before, and in
accordance with the rules then obtaining of, the Financial Industry Regulatory
Authority (“FINRA”) or, if FINRA declines to arbitrate the matter, the American
Arbitration Association (the “AAA”) in accordance with the commercial
arbitration rules of the AAA.

(c)  Notwithstanding the provisions of Section 12(b), and in addition to its
right to submit any dispute or controversy to arbitration in accordance with
Section 12(b), the Company or Lazard Group may submit any dispute or controversy
hereunder to arbitration in accordance with

-10-

 

--------------------------------------------------------------------------------

 

Section 10.05 of the Operating Agreement or bring an action or special
proceeding in a state or federal court of competent jurisdiction sitting in the
City of New York, whether or not an arbitration proceeding has theretofore been
or is ever initiated, for the purpose of temporarily, preliminarily, or
permanently enforcing the provisions of the Restrictive Covenants, or to enforce
an arbitration award, and, for the purposes of this Section 12(c), the Member
(i) expressly consents to the application of Section 12(d) to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of the Restrictive Covenants or this Agreement
would be difficult to calculate and that remedies at law would be inadequate,
and (iii) irrevocably appoints the General Counsel of the Company as the
Member’s agent for service of process in connection with any such action or
proceeding, who shall promptly advise the Member of any such service of process
by notifying the Member at the last address on file in the Company’s records.

(d)  Notwithstanding anything in the Operating Agreement to the contrary, the
Member, the Company and Lazard Group hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of, relating to or in connection
with this Agreement or the Plan that is not otherwise required to be arbitrated
or resolved in accordance with the provisions of Section 12(b).  This includes
any suit, action or proceeding to compel arbitration or to enforce an
arbitration award.  The Member, the Company and Lazard Group acknowledge that
the forum designated by this Section 12(d) has a reasonable relation to this
Agreement, and to the Member’s relationship to the Company.  Notwithstanding the
foregoing, nothing herein shall preclude the Company, Lazard Group or the Member
from bringing any action or proceeding in any other court for the purpose of
enforcing the provisions of Section 12(a) or this Section 12(d).  The agreement
of the Company, Lazard Group and the Member as to forum is independent of the
law that may be applied in the action, and the Company, Lazard Group and the
Member agree to such forum even if the forum may under applicable law choose to
apply non-forum law.  The Member, the Company and Lazard Group hereby waive, to
the fullest extent permitted by applicable law, any objection which the Member,
the Company or Lazard Group now or hereafter may have to personal jurisdiction
or to the laying of venue of any such suit, action or proceeding in any court
referred to in this Section 12(d).  The Member, the Company and Lazard Group
undertake not to commence any action arising out of or relating to or in
connection with this Agreement in any forum other than a forum described in this
Section 12(d), or, to the extent applicable, Section 12(b).  The Member, the
Company and Lazard Group agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any such suit, action or
proceeding in any such court shall be conclusive and binding upon the Member,
the Company and Lazard Group, as applicable.

13.  Section 409A of the Code.

It is intended that the PIPR Units shall comply with or shall be exempt from
Section 409A of the Code.  In the event that it shall be determined that the
PIPR Units are subject to and are not in compliance with Section 409A of the
Code and any payment that is paid or payable in respect of the PIPR Units
pursuant to this Agreement, the Plan or the Operating Agreement is subject to
the additional tax described in Section 409A(a)(1)(B)(i)(II) of the Code (to the
extent that the Member incurs the additional tax) or any penalties are incurred
by the Member with respect to such additional tax or any premium interest tax
under Section 409A of the Code (such

-11-

 

--------------------------------------------------------------------------------

 

tax, together with any such penalties and premium interest tax, are hereinafter
collectively referred to as the “409A Tax”), then the Member shall be entitled
to receive an additional payment (an “Indemnity Payment”) in an amount such that
after payment by the Member of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and 409A Tax
imposed upon the Indemnity Payment, the Member retains an amount of the
Indemnity Payment equal to the 409A Tax imposed upon the payments.  All
determinations required to be made under this Section 13, including whether and
when a Indemnity Payment is required and the amount of such Indemnity Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by the Managing Members in accordance with Section 5.05 of the Operating
Agreement.

Any Indemnity Payment, as determined pursuant to this Section 13, shall be paid
by Lazard Group to the Member within 30 days of the receipt of the Managing
Members’ determination; provided that, the Indemnity Payment shall in all events
be paid no later than the end of the Member’s taxable year next following the
Member’s taxable year in which the 409A Tax (and any income or other related
taxes or interest or penalties thereon) on a payment are remitted to the
Internal Revenue Service or any other applicable taxing authority or, in the
case of amounts relating to a claim that does not result in the remittance of
any federal, state, local and foreign income, excise, social security and other
taxes, the calendar year in which the claim is finally settled or otherwise
resolved.  Notwithstanding any other provision of this Section 13, Lazard Group
may, in its sole discretion, following reasonable notice to the Member, withhold
and pay over to the Internal Revenue Service or any other applicable taxing
authority, for the benefit of the Member, all or any portion of any Indemnity
Payment, and the Member hereby consents to such withholding.

For purposes of Section 409A of the Code, each installment payable to the Member
pursuant to this Agreement shall be deemed to be a “separate payment” within the
meaning of Treas. Reg. Section 1.409A-2(b)(iii) or any successor thereto.  The
provisions of Section 12 of the Plan are hereby incorporated by reference.

14.  Conflicts and Interpretation.

In the event of any conflict between the terms of the Operating Agreement, the
Plan and/or this Agreement relating to PIPR Units, the agreements shall take
precedence in the following order: (a) this Agreement, (b) the Operating
Agreement and (c) the Plan; provided that Sections 7.03(b) and 10.02 of the
Operating Agreement shall take precedence over the terms of this
Agreement.  Except as expressly set forth in this Agreement with respect to PIPR
Units, the Operating Agreement shall govern the Member’s rights and obligations
with respect to Lazard Group under the Operating Agreement.  In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan, and (iii) make all other determinations deemed necessary
or advisable for the administration of the Plan.  

-12-

 

--------------------------------------------------------------------------------

 

15.  Amendment.

Except for the actions specifically described in Section 10 of this Agreement,
any modification, amendment or waiver to this Agreement that shall materially
impair the rights of the Member shall require an instrument in writing to be
signed by the Member, the Company and Lazard Group, except such a modification,
amendment or waiver made to cause the Plan, the Operating Agreement or this
Agreement to comply with applicable law, tax rules, stock exchange rules or
accounting rules and which is made to similarly situated service providers.  Any
compensation or benefits that are provided to the Member in connection with any
such amendment shall be taken into account for purposes of determining whether
the Member’s rights would be materially impaired by such amendment.  The waiver
by any of the Member, the Company or Lazard Group of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

16.  Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

17.  Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

-13-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, as of the date first above written, each of the Company and
Lazard Group has caused this Agreement to be executed on behalf of itself or its
applicable Affiliate by a duly authorized officer and the Member has hereunto
set the Member’s hand.

 

 

LAZARD LTD

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

LAZARD GROUP LLC

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

NAME

 

 

 

 

-14-

 

--------------------------------------------------------------------------------

 

Appendix A

Performance Criteria and Calculation

 

 

A-1

 

--------------------------------------------------------------------------------

 

Appendix B

Restrictive Covenants

 

B-1

 